Citation Nr: 1641386	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-19 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, described as a rotator cuff tear.

2. Entitlement to service connection for a left foot disability manifested by heel pain.

3. Entitlement to service connection for a psychiatric disability, variously described as anxiety disorder or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.  He has verified service in the Southwest Asia theatre.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination if the information or evidence of record does not contain sufficient competent medical evidence to decide a claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with service.  38 C.F.R. § 3.159(c)(4)(1) (2015).  

The Court of Appeals for Veterans Claims (Court) has found that the assessment of whether the evidence establishes the Veteran suffered an event, illness or injury in service is a "classic factual assessment, involving the weighing of facts." McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Generally, the Veteran's service treatment records will be relied upon for primary evidence that an in-service event, injury or disease occurred.  However, the lack of contemporaneous medical records is not a sufficient basis to find that an event, injury or disease did not occur.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  A lay person is competent to report observable symptomatology of an illness or injury.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

The Court has also held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon, 20 Vet. App. at 83.

At the outset, the Board recognizes that the Veteran's VA treatment records document issues with both his right shoulder and left foot.  The Board also takes notice that the Veteran's contemporaneous VA treatment records at least imply a possible link between his active service and his present foot and shoulder pain.  (See VBMS, Medical Treatment Record - Government Facility, 7/18/2013).

Regarding whether the Veteran was subject to an injury, illness or incident in service, the service treatment records are not associated with the claims file, and VA has been unable to locate those records.  (See VBMS, MAP-D Development Letter, 4/24/2013).  The Veteran, for his part, has provided multiple narratives regarding his claims for a left foot and right shoulder disability, recounting dates where he was injured in service, and reporting that he did, in fact, seek medical attention.  For example, in November 2012, he submitted a claim form in which he stated he injured his left foot at Camp Pendleton in February 1989 and his right shoulder in Saudi Arabia in February 1991.  A March 2013 lay statement reports that the Veteran's right shoulder injury occurred while serving with the 9th Communications Battalion in 1991, while participating in a chain to transport sand bags.  He testified that he reported this injury upon separation.  (See VBMS, Correspondence, 3/28/2013).  

Again, the Veteran's service treatment records are not of record and VA has determined that they cannot be found.  In light of this, and considering the Veteran's competency to testify as to things he actually experienced, such as onset of pain, as well as participating in certain activities and reporting any subsequent injuries to his superiors, the Board is satisfied that the Veteran's lay testimony here triggers the duty to assist in providing an examination of his right shoulder and left foot.

Additionally, once VA undertakes to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr, 21 Vet. App. at 311.  It is essential in both the examination and the evaluation of a disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the twp.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In August 2013, the Veteran was afforded a VA examination in connection with his claim for a psychiatric disability.  The Board finds this examination to be problematic for two reasons.  First, the examiner declined to diagnose PTSD, instead providing a diagnosis of anxiety disorder, not otherwise specified, with associated alcohol abuse in partial remission.  Critically, the examiner did not provide a nexus opinion as to those diagnoses.  Instead, the examiner stated that the Veteran's "anxiety [sic] related symptoms due [sic] not appear to be related to any PTSD disorder that he would have incurred or is a result of his military experience.  Therefore and again, he does not meet the full criteria for PTSD."  Here, the question is not whether his symptoms are related to PTSD, which the examiner had already stated he does not have.  Rather, the question is whether his diagnosed anxiety disorder, which is ostensibly separate from any possible diagnosis of PTSD, is related to any incident of active service.  In this case, the Veteran has provided evidence of at least one incident where a SCUD missile landed near where he was stationed in the Persian Gulf.  See VBMS Military Personnel Record 2/3/2014.  

Moreover, subsequent VA treatment records from May 2014, indicate that the Veteran may, in fact, have a present diagnosis of PTSD, although it is unclear how that diagnosis was reached.  (See VBMS, CAPRI, 4/21/2016, p. 7).  In light of these conflicting diagnoses, and the lack of a nexus opinion in the prior examination, the Veteran should be afforded another examination.   


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the Veteran's claims on appeal.

2. Schedule the Veteran for a VA examination of his right shoulder.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran, to include taking a complete medical history, and provide a diagnosis for any shoulder disability found.  For each diagnosed shoulder disability, the examiner should state whether it is at least as likely as not that the disability is related to any incident of active service, to include the incident in Saudi Arabia where he was required to throw sand bags.  

A complete rationale should be provided and must include citation to known medical principles, medical treatise evidence, or other evidence in the record.  The examiner is reminded that the Veteran is competent to testify as to incidents which he personally experienced or witnessed.  Any opinion which relies exclusively on a lack of service treatment records will be deemed inadequate.  

3. Schedule the Veteran for a VA examination of his left foot.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran, to include taking a complete medical history, and provide a diagnosis for any foot or heel disability found.  For each diagnosed foot disability, the examiner should state whether it is at least as likely as not that the disability is related to any incident of active service, to include any running or overuse at Camp Pendleton.  

A complete rationale should be provided and must include citation to known medical principles, medical treatise evidence, or other evidence in the record.  The examiner is reminded that the Veteran is competent to testify as to incidents which he personally experienced or witnessed.  Any opinion which relies exclusively on a lack of service treatment records will be deemed inadequate.  

4. Schedule the Veteran for a new VA psychiatric examination.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran and provide a diagnosis for any and all psychiatric disabilities presently attributable to the Veteran.  Particularly, the examiner should address his VA treatment records which purport to diagnose PTSD, and state whether or not that diagnosis is valid.  A complete rationale for such a diagnosis or lack thereof should be provided.  

Thereafter, for each diagnosed psychiatric disability, the examiner should state whether that disability had onset during, or is otherwise etiologically related to any incident of active service, to include the documented SCUD missile attack.  

A complete rationale should be provided and must include citation to known medical principles, medical treatise evidence, or other evidence in the record.  The examiner is reminded that the Veteran is competent to testify as to incidents which he personally experienced or witnessed, as well as to onset of observable symptomatology.  Any opinion which relies exclusively on a lack of service treatment records will be deemed inadequate.  

5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




